Fourth Court of Appeals
                                       San Antonio, Texas
                                            February 24, 2015

                                          No. 04-15-00086-CR

                                         IN RE George ROSAS

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

        On February 19, 2015, relator filed a pro se petition for writ of mandamus and for writ of
habeas corpus. The court has considered relator’s petition and is of the opinion that this court
lacks jurisdiction to consider some of the relief requested. Relator’s petition is accordingly
DISMISSED IN PART FOR LACK OF JURISDICTION. With respect to relator’s remaining
claims, the court has determined that relator is not entitled to the relief sought. Accordingly, the
remaining claims for relief in relator’s petition for writ of mandamus are DENIED. See TEX. R.
APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on February 24, 2015.


                                                           PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court




1
 This proceeding arises out of Cause No. 2014CR5767, styled The State of Texas v. George Rosas, pending in the
226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.